Exhibit 10(a)

364-DAY CREDIT AGREEMENT

Dated as of February 24, 2003

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation (the "Borrower"), the
banks, financial institutions and other institutional lenders (the "Initial
Lenders") listed on the signature pages hereof, BANK ONE, NA, as syndication
agent, BARCLAYS BANK PLC and BANK OF AMERICA, N.A., as documentation agents,
SALOMON SMITH BARNEY INC. and BANC ONE CAPITAL MARKETS, INC., as joint lead
arrangers and joint bookrunners, and CITIBANK, N.A. ("Citibank"), as agent (the
"Agent") for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

"Advance" means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a "Type" of Advance).

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

"Agent's Account" means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.

"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

"Applicable Margin" means (a) for Base Rate Advances as of any date prior to the
Term Loan Conversion Date, 0% per annum, (b) for Base Rate Advances as of any
date on and after the Term Loan Conversion Date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below and (c) for Eurodollar Rate Advances, as of any date, a percentage
per annum determined by reference to the Public Debt Rating in effect on such
date as set forth below:

Public Debt Rating
S&P/Moody's

Applicable Margin for
Base Rate Advances
On and After the Term
Loan Conversion Date

Applicable Margin for
Eurodollar Rate
advances Prior to the
Term Loan Conversion Date

Applicable Margin for
Eurodollar Rate
Advances On and After
the Term Loan
Conversion Date

Level 1


A+ or A1 or above

0.000%

0.190%

0.600%

Level 2


A or A2

0.000%

0.270%

0.700%

Level 3


A- or A3

0.000%

0.400%

1.000%

Level 4


BBB+ or Baa1

0.000%

0.625%

1.500%

Level 5


BBB or Baa2

0.250%

0.825%

1.750%

Level 6


Lower than Level 5

1.000%

1.000%

2.500%

 

"Applicable Percentage" means, as of any date prior to the Term Loan Conversion
Date, a percentage per annum determined by reference to the Public Debt Rating
in effect on such date as set forth below:

Public Debt Rating
S&P/Moody's

Applicable
Percentage

Level 1


A+ or A1 or above

0.060%

Level 2


A or A2

0.080%

Level 3


A- or A3

0.100%

Level 4


BBB+ or Baa1

0.125%

Level 5


BBB or Baa2

0.175%

Level 6


Lower than Level 5

0.250%

"Applicable Utilization Fee" means, as of any date prior to the Term Loan
Conversion Date that the aggregate Advances exceed 50% of the aggregate
Commitments, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody's

Applicable
Utilization Fee

Level 1


A+ or A1 or above

0.100%

Level 2


A or A2

0.100%

Level 3


A- or A3

0.250%

Level 4


BBB + or Baa1

0.250%

Level 5


BBB or Baa2

0.250%

Level 6


Lower than Level 5

0.250%

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

"Assuming Lender" has the meaning specified in Section 2.16(d).

"Assumption Agreement" has the meaning specified in Section 2.16(d)(ii).

"Authorized Officer" means the president, vice president, finance or any other
person acceptable to the Required Lenders.

"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank's base rate;

(b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest 1/4 of
1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus (ii) the rate
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the United
States, plus (iii) the average during such three-week period of the annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and

(c) 1/2 of one percent per annum above the Federal Funds Rate.

"Base Rate Advance" means an Advance that bears interest as provided in
Section 2.06(a)(i).

"Borrower Information" has the meaning specified in Section 8.08(b).

"Borrowing" means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, a day of the year on which dealings are
carried on in the London interbank market.

"Commitment" means as to any Lender (a) the amount set forth opposite such
Lender's name on the signature pages hereof, (b) if such Lender has become a
Lender hereunder pursuant to an Assumption Agreement, the amount set forth in
such Assumption Agreement or (b) if such Lender has entered into any Assignment
and Acceptance, the amount set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant
to Section 2.04 or increased pursuant to Section 2.16.

"Commitment Date" has the meaning specified in Section 2.16(b).

"Commitment Increase" has the meaning specified in Section 2.16(a).

"Consenting Lender" has the meaning specified in Section 2.17(b).

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated Debt" means at any date the Debt of the Borrower and its
Subsidiaries, determined on a consolidated basis as of such date.

"Consolidated Net Income" means, for any period, the net income of the Borrower
and its Subsidiaries for such period.

"Consolidated Stockholder's Equity" means as of any date the total stockholder's
equity of the Borrower and its Subsidiaries, plus the amount of any SRAC
Subordinated Debt, as of such date.

"Consolidated Tangible Net Worth" means at any date the Consolidated
Stockholder's Equity less the consolidated Intangible Assets of the Borrower and
its Subsidiaries, all determined as of such date. For purposes of this
definition "Intangible Assets" means the amount (to the extent reflected as an
asset on the consolidated statement of financial position of the Borrower and
its Subsidiaries) of (a) all write-ups (other than write-ups resulting from
foreign currency translations and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business)
subsequent to December 29, 2001 in the book value of any asset owned by the
Borrower or a Subsidiary and (b) all unamortized debt discount and expense to
the extent reflected as an asset on a consolidated statement of financial
position of the Borrower and its Subsidiaries, unamortized service marks, trade
names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.

"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

"Credit Agreement Support Letter" means the letter agreement dated as of the
date hereof between the Borrower and Sears.

"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person's business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment obligations of such Person in respect of any accounts
receivable sold by such Person, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (h) all Debt referred to in clauses (a) through
(g) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt; provided that SRAC Subordinated Debt shall not be deemed to be
Debt for the purpose of determining Debt of the Borrower.

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

"Demand Notes" means the demand promissory notes made by Sears, payable to the
order of the Borrower, pursuant to the Sears Letter Agreement.

"Disclosed Litigation" has the meaning specified in Section 3.01(b).

"Domestic Lending Office" means, with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

"Effective Date" has the meaning specified in Section 3.01.

"Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, such approval not to be
unreasonably withheld or delayed and, unless an Event of Default has occurred
and is continuing at the time any assignment is effected in accordance with
Section 8.07, the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

"Environmental Action" means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

"Environmental Law" means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the Borrower's controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

"ERISA Event" means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurodollar Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurodollar Lending Office" opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank's
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Moneyline Telerate Markets Page 3750 (or any
successor page) is unavailable, the Eurodollar Rate for any Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or, if fewer than two Reference Banks furnish
timely information to the Agent, by other adequate and reasonable means
available to the Agent, subject, however, to the provisions of Section 2.07.

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.06(a)(ii).

"Eurodollar Rate Reserve Percentage" for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

"Events of Default" has the meaning specified in Section 6.01.

"Extension Date" has the meaning specified in Section 2.17(b).

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

"Fixed Charge Coverage Ratio" means, for any period, the Borrower's ratio of
earnings to fixed charges, determined for such period in accordance with Item
503(d) of Regulation S-K promulgated by the Securities and Exchange Commission,
as in effect on the date hereof.

"GAAP" has the meaning specified in Section 1.03.

"Hazardous Materials" means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

"Increase Date" has the meaning specified in Section 2.16(a).

"Increasing Lender" has the meaning specified in Section 2.16(d).

"Information Memorandum" means the information memorandum dated January 17, 2003
used by the Agent in connection with the syndication of the Commitments.

"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date or, if the Advances have been converted to a term loan pursuant
to Section 2.05 prior to such selection, that ends after the Maturity Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

"Lenders" means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.16 or 2.17 and each Person that shall become
a party hereto pursuant to Section 8.07.

"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property, but
excluding consignments or bailments of goods of third parties.

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations or prospects of the Borrower or
the Borrower and its Subsidiaries taken as a whole.

"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower or
the Borrower and its Subsidiaries taken as a whole, (b) the rights and remedies
of the Agent or any Lender under this Agreement or the Notes or (c) the ability
of the Borrower to perform its obligations under this Agreement or the Notes.

"Maturity Date" means the earlier of (a) the first anniversary of the
Termination Date and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.04 or 6.01.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

"Non-Consenting Lender" has the meaning specified in Section 2.17(b).

"Note" means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"PBGC" means the Pension Benefit Guaranty Corporation (or any successor).

"Permitted Liens" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen's, mechanics', carriers', workmen's and repairmen's
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days;
(c) pledges or deposits to secure obligations under workers' compensation laws
or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

"Plan" means a Single Employer Plan or a Multiple Employer Plan.

"Public Debt Rating" means, as of any date, the rating that has been most
recently announced by either S&P or Moody's, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating , the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody's shall have in effect a Public Debt Rating,
the Applicable Margin, the Applicable Percentage and the Applicable Utilization
Fee shall be determined by reference to the available rating; (b) if neither S&P
nor Moody's shall have in effect a Public Debt Rating, the Applicable Margin,
the Applicable Percentage and the Applicable Utilization Fee will be set in
accordance with Level 6 under the definition of "Applicable Margin", "Applicable
Percentage" or "Applicable Utilization Fee", as the case may be; (c) if the
ratings established by S&P and Moody's shall fall within different levels, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
shall be based upon the higher rating; (d) if any rating established by S&P or
Moody's shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody's shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody's, as the case may be, shall refer to the then equivalent rating by S&P or
Moody's, as the case may be.

"Reference Banks" means Citibank, Bank One, NA, Barclays Bank PLC and Bank of
America, N.A.

"Register" has the meaning specified in Section 8.07(d).

"Required Lenders" means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"Sears" means Sears, Roebuck and Co., a New York corporation.

"Sears Letter Agreement" means the letter agreement dated as of October 17, 1991
between the Borrower and Sears.

"Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

"SRAC Subordinated Debt" means any indebtedness for borrowed money of the
Borrower to any of (a) Sears, (b) a wholly-owned Subsidiary of Sears, (c) a
corporation of which Sears is a wholly-owned Subsidiary or (d) a wholly-owned
Subsidiary of a corporation described in clause (c) above, evidenced by notes or
other evidences of indebtedness for borrowed money which is made subordinate and
junior in right of payment to the Advances and such other indebtedness for
borrowed money of the Borrower as may be specified (whether expressly or by
category) in the instruments evidencing such indebtedness (the Advances and all
other obligations of the Borrower hereunder and such other indebtedness of the
Borrower to which the SRAC Subordinated Debt is subordinate and junior being
herein called "Superior Debt") by provisions no less favorable to the holders of
the Superior Debt than those set forth in Exhibit E.

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

"Term Loan Conversion Date" means the Termination Date on which all Advances
outstanding on such date are converted into a term loan pursuant to Section
2.05.

"Term Loan Election" has the meaning specified in Section 2.05.

"Termination Date" means the earlier of (a) February 23, 2004, subject to the
extension thereof pursuant to Section 2.17 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.17 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding".

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) ("GAAP"). If at any time any change in
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in generally accepted accounting
principles (subject to the approval of the Required Lenders), provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with generally accepted accounting principles prior to such change
therein and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in generally accepted accounting principles.

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender's Commitment. Each Borrowing shall be in an aggregate amount of
$75,000,000 or an integral multiple of $5,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender's
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier or telex. Each such notice of a Borrowing (a
"Notice of Borrowing") shall be by telephone, confirmed immediately in writing,
or telecopier or telex in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Agent at the Agent's Account, in same day
funds, such Lender's ratable portion of such Borrowing. After the Agent's
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent's address referred to in Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $75,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender's ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender's Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender's Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing March
31, 2003, and on the Termination Date.

(b) Agent's Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.04. Termination or Reduction of the Commitments. (a) Optional. The
Borrower shall have the right, upon at least three Business Days' notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $75,000,000 or an integral
multiple of $5,000,000 in excess thereof.

(b) Mandatory. On the Termination Date, if the Borrower has made the Term Loan
Election in accordance with Section 2.05 prior to such date, and from time to
time thereafter upon each prepayment of the Advances, the Commitments of the
Lenders shall be automatically and permanently reduced on a pro rata basis by an
amount equal to the amount by which (i) the aggregate Commitments immediately
prior to such reduction exceeds (ii) the aggregate unpaid principal amount of
all Advances outstanding at such time.

SECTION 2.05. Repayment of Advances. The Borrower shall, subject to the next
succeeding sentence, repay to the Agent for the ratable account of the Lenders
on the Termination Date the aggregate principal amount of the Advances then
outstanding. The Borrower may, upon not less than five Business Days' notice to
the Agent, elect (the "Term Loan Election") to convert all of the Advances
outstanding on the Termination Date in effect at such time into a term loan
which the Borrower shall repay in full ratably to the Lenders on the Maturity
Date; provided that the Term Loan Election may not be exercised if a Default has
occurred and is continuing on the date of notice of the Term Loan Election or on
the date on which the Term Loan Election is to be effected. All Advances
converted into a term loan pursuant to this Section 2.05 shall continue to
constitute Advances except that the Borrower may not reborrow pursuant to
Section 2.01 after all or any portion of such Advances have been prepaid
pursuant to Section 2.09.

SECTION 2.06. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time plus (z) the Applicable Utilization Fee in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.

SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of "Interest Period" in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $75,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

(f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances unless adequate and reasonable
means exist for the Agent to determine the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Advance,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.07 and 2.11, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.09. Prepayments of Advances. The Borrower may, upon notice at least
two Business Days' prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $75,000,000 or an integral multiple
of $5,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances (excluding for purposes of this Section
2.10 any such increased costs resulting from (i) Taxes or Other Taxes (as to
which Section 2.13 shall govern) and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender's commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or an Advance that bears interest at
the rate set forth in Section 2.06(a)(i), as the case may be, and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 12:00 noon (New York City time) on the day when due
in U.S. dollars to the Agent at the Agent's Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.16
or an extension of the Termination Date pursuant to Section 2.17, and upon the
Agent's receipt of such Lender's Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under the Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower's
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

SECTION 2.13. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future withholding
taxes, including levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender's Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as "Taxes"). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes or any other documents to be delivered
hereunder, but excluding all other United States federal taxes other than
withholding taxes (hereinafter referred to as "Other Taxes").

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms "United States" and "United States person" shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.13(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.16. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar quarter prior to
the Termination Date, by notice to the Agent, request that the aggregate amount
of the Commitment be increased by integral multiples of $25,000,000 (each a
"Commitment Increase") to be effective as of a date that is at least 30 days
prior to the scheduled Termination Date then in effect (the "Increase Date") as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Commitments at any time exceed
$4,500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, no Default shall have
occurred and be continuing.

(b) The Agent shall promptly notify such Eligible Assignees (which may include
Lenders) as shall be identified by the Borrower of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which such Eligible Assignees wishing to participate in the
Commitment Increase must commit to such increase in the Commitments (the
"Commitment Date"). To the extent oversubscribed, the requested Commitment
Increase shall be allocated among the Eligible Assignees willing to participate
therein in such amounts as are reasonably agreed between the Borrower and the
Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which Eligible Assignees are willing to participate
in the requested Commitment Increase; provided, however, that, after giving
effect to the Commitment Increase, the Commitment of each such Eligible Assignee
shall be in an amount of not less than $25,000,000.

(d) On each Increase Date, each Eligible Assignee that is not prior to such date
a Lender hereunder and accepts an offer to participate in a requested Commitment
Increase in accordance with Section 2.16(b) (each such Eligible Assignee and
each Eligible Assignee that agrees to an extension of the Termination Date in
accordance with Section 2.17(c), an "Assuming Lender") shall become a Lender
party to this Agreement as of such Increase Date and the Commitment of each
Eligible Assignee that prior to such date is a Lender and accepts an offer to
participate in a requested Commitment Increase (an "Increasing Lender") shall be
so increased (or established) by such amount (or by the amount allocated to such
Lender pursuant to the last sentence of Section 2.16(b)) as of such Increase
Date; provided, however, that the Agent shall have received on or before such
Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an "Assumption
Agreement"), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier or telex,
of the occurrence of the Commitment Increase to be effected on such Increase
Date and shall record in the Register the relevant information with respect to
each Increasing Lender and each Assuming Lender on such date.

SECTION 2.17. Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to the Termination Date, the Borrower, by written notice to
the Agent, may request an extension of the Termination Date in effect at such
time by 364 days from its then scheduled expiration; provided, however, that the
Borrower shall not have made the Term Loan Election for Advances outstanding on
such Termination Date prior to such time. The Agent shall promptly notify each
Lender of such request, and each Lender shall in turn, in its sole discretion,
not later than 20 days prior to the Termination Date, notify the Borrower and
the Agent in writing as to whether such Lender will consent to such extension.
If any Lender shall fail to notify the Agent and the Borrower in writing of its
consent to any such request for extension of the Termination Date at least 20
days prior to the Termination Date, such Lender shall be deemed to be a
Non-Consenting Lender with respect to such request. The Agent shall notify the
Borrower not later than 15 days prior to the Termination Date of the decision of
the Lenders regarding the Borrower's request for an extension of the Termination
Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.17, the Termination Date in effect at such time
shall, effective as at the Termination Date (the "Extension Date"), be extended
for 364 days; provided that on each Extension Date the applicable conditions set
forth in Article III shall be satisfied. If less than all of the Lenders consent
in writing to any such request in accordance with subsection (a) of this Section
2.17, the Termination Date in effect at such time shall, effective as at the
applicable Extension Date and subject to subsection (d) of this Section 2.17, be
extended as to those Lenders that so consented (each a "Consenting Lender") but
shall not be extended as to any other Lender (each a "Non-Consenting Lender").
To the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.17 and the Commitment of such Lender is not assumed
in accordance with subsection (c) of this Section 2.17 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender's rights under Sections 2.10, 2.13 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.17, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Termination Date
of the amount of the Non-Consenting Lenders' Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Borrower and the
Agent. If after giving effect to the assignments of Commitments described above
there remains any Commitments of Non-Consenting Lenders, the Borrower may
arrange for one or more Consenting Lenders or other Eligible Assignees as
Assuming Lenders to assume, effective as of the Extension Date, any
Non-Consenting Lender's Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $25,00,000 unless the amount of
the Commitment of such Non-Consenting Lender is less than $25,000,000, in which
case such Assuming Lender shall assume all of such lesser amount; and provided
further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

provided

further that such Non-Consenting Lender's rights under Sections 2.10, 2.13 and
8.04, and its obligations under Section 7.05, shall survive such substitution as
to matters occurring prior to the date of substitution. At least three Business
Days prior to any Extension Date, (A) each such Assuming Lender, if any, shall
have delivered to the Borrower and the Agent an Assumption Agreement, duly
executed by such Assuming Lender, such Non-Consenting Lender, the Borrower and
the Agent, (B) any such Consenting Lender shall have delivered confirmation in
writing satisfactory to the Borrower and the Agent as to the increase in the
amount of its Commitment and (C) each Non-Consenting Lender being replaced
pursuant to this Section 2.17 shall have delivered to the Agent the Note held by
such Non-Consenting Lender. Upon the payment or prepayment of all amounts
referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Non-Consenting Lender under this Agreement
and shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.



(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.17) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional 364-day period as described
in subsection (a) of this Section 2.17, and all references in this Agreement and
in the Notes to the "Termination Date" shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the "Effective Date") on which the following conditions precedent have
been satisfied:

(a) There shall have occurred no Material Adverse Change since December 29,
2001, except as reported in filings made with the Securities and Exchange
Commission prior to the date hereof.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 3.01(b) hereto (the "Disclosed Litigation") or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there shall have been
no adverse change in the status, or financial effect on the Borrower or any of
its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries as they shall have
requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders, respectively.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) Certified copies of the duly executed Sears Letter Agreement and the duly
executed Credit Agreement Support Letter, together with an opinion of counsel to
Sears (which may be in-house counsel) to the effect that, as of the date hereof,
the Sears Letter Agreement, the Credit Agreement Support Letter and the Demand
Notes are the legal, valid and enforceable obligation of Sears, enforceable
against Sears in accordance with their terms.

(v) A favorable opinion of in-house counsel to Sears and of Katten Muchin Zavis
Rosenman, counsel for the Borrower, substantially in the form of Exhibit D-1 and
D-2 hereto, respectively, and as to such other matters as any Lender through the
Agent may reasonably request.

(vi) A favorable opinion of Shearman & Sterling, counsel for the Agent, in form
and substance satisfactory to the Agent.

(i) The Borrower shall have terminated the commitments and paid in full all of
the Debt, interest, fees and other amounts outstanding under the Amended and
Restated Credit Agreement dated as of April 28, 1997, as amended and restated on
April 23, 1998, among the Borrower, the lenders parties thereto and Morgan
Guaranty Trust Company of New York, as administrative agent. By execution of
this Agreement, each of the Lenders that is a lender under such credit agreement
hereby waives any requirement set forth in such credit agreement of prior notice
of the termination of the commitments thereunder.

SECTION 3.02. Conditions Precedent to Each Borrowing and Extension Date. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
and each extension of Commitments pursuant to Section 2.17 shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing or the applicable Extension Date (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, request for Commitment Extension and the acceptance by the Borrower
of the proceeds of such Borrowing shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing or such Extension Date such
statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct on and as
of such date, before and after giving effect to such Borrowing or such extension
and to the application of the proceeds therefrom, as though made on and as of
such date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such extension or from the application of the proceeds therefrom,
that constitutes a Default;

and (b) with respect to any extension of the Commitments pursuant to Section
2.17, the Agent shall have received such other approvals, opinions or documents
as any Lender through the Agent may reasonably request.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes, and the consummation of the transactions contemplated hereby, are
within the Borrower's corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Borrower's charter or
by-laws or (ii) law or any contractual restriction binding on or affecting the
Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes.

(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 29, 2001, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 28, 2002, and the related Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for the nine
months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender, fairly present,
subject, in the case of said balance sheet as at September 28, 2002, and said
statements of income and cash flows for the nine months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied. Since December 29, 2001, there has
been no Material Adverse Change except as reported in filings made with the
Securities and Exchange Commission prior to the date hereof.

(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby, and there has been no adverse change in
the status, or financial effect on the Borrower or any of its Subsidiaries, of
the Disclosed Litigation from that described on Schedule 3.01(b) hereto.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h) The Borrower is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.

(i) All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of the
Borrower and its Subsidiaries and all taxes due with respect to the Borrower and
its Subsidiaries pursuant to such returns or pursuant to any assessment received
by the Borrower or any Subsidiary have been paid. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes
or other governmental charges are, in the opinion of the Borrower, adequate.

(j) All written factual information heretofore furnished by the Borrower to the
Agent or any Lender for purposes of or in connection with this Agreement was
true and correct in all material respects on the date as of which such
information was stated or certified, provided that the Borrower makes no
representations or warranties with respect to any projections or other
non-factual information contained in such information.

 

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and Environmental Laws.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice; provided, however, that the Borrower and its
Subsidiaries may self insure to the extent consistent with prudent business
practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

(e) Visitation Rights. Subject to reasonable confidentiality limitations and
requirements imposed by the Borrower due to competitive concerns or otherwise,
at any reasonable time and from time to time (but no more than twice a year
unless a Default has occurred and is continuing), permit the Agent or any of the
Lenders or any agents or representatives thereof, at the Lenders' expense, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arm's-length transaction with a Person not an Affiliate.

(i) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of the Borrower
as having been prepared in accordance with GAAP and certificates of an
Authorized Officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, subject to
Section 1.03, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP (the Borrower being permitted to
satisfy the requirements of this clause (i) by delivery, in the manner provided
in Section 8.02(b), of its quarterly report on form 10-Q (or any successor
form), as filed with the Securities and Exchange Commission);

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants acceptable to the Required Lenders, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP (the Borrower being permitted to satisfy the
requirements of this clause (ii) by delivery, in the manner provided in Section
8.02(b), of its quarterly report on form 10-K (or any successor form), as filed
with the Securities and Exchange Commission);

(iii) promptly and in any event within five days after any officer of the
Borrower knows or should have had knowledge of the occurrence of each Default
continuing on the date of such statement, a statement of an Authorized Officer
of the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Borrower sends to its public
securityholders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that the Borrower or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);

(vi) promptly after receipt thereof, copies of all reports and notices delivered
to the Borrower by Sears pursuant to the Credit Agreement Support Letter; and

(vii) such other information respecting the Borrower or any of its Subsidiaries
or Sears as any Lender through the Agent may from time to time reasonably
request.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed $25,000,000 at any time outstanding,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v) other Liens securing Debt in an aggregate principal amount not to exceed 5%
of Consolidated Tangible Net Worth at any time outstanding, and

(vi) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower
and (iii) the Borrower may merge or consolidate with or into, or dispose of
assets to Sears, provided, in each case, that no Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

(e) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt or capital stock having any preference as to dividend or upon
any distribution of assets other than:

(i) Debt owed to, or such stock issued to, the Borrower or to a wholly owned
Subsidiary of the Borrower,

(ii) Debt or such stock of a Subsidiary whose business activities are confined
exclusively to raising capital outside the United States, financing the Borrower
and its other Subsidiaries and other activities incidental thereto,

(iii) Debt secured by Liens permitted by Section 5.02(a)(ii) or (iv), and

(iv) other Debt or such stock which, in the aggregate, does not exceed at any
time 5% of Consolidated Tangible Net Worth (with such stock taken at the higher
of its voluntary or involuntary liquidation preference).

(f) Credit Agreement Support Letter. Amend, waive, terminate or otherwise modify
any provision of the Credit Agreement Support Letter, the Sears Letter Agreement
or the Demand Notes or fail to enforce the Credit Agreement Support Letter, the
Sears Letter Agreement or the Demand Notes against Sears in accordance with
their respective terms; provided that the Borrower may amend the Sears Letter
Agreement and Demand Notes to reduce the fixed charge coverage ratio set forth
in paragraph 3 thereof to no less than 1.15.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

(a) Fixed Charge Ratio. Maintain a Fixed Charge Ratio for any fiscal quarter of
not less than 1.15.

(b) Debt/Net Worth. Maintain, as of any date, Consolidated Debt of not more than
700% of Consolidated Tangible Net Worth.

(c) Maximum Unsecured Debt. Maintain, as of any date, unsecured Debt of not more
than (i) the aggregate principal amount of the Demand Notes plus (ii) cash and
cash equivalents plus (iii) to the extent necessary to comply with the
Investment Company Act of 1940, as amended, unencumbered accounts receivable.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within five Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal of at
least $50,000,000 in the aggregate (but excluding Debt outstanding hereunder) of
the Borrower or such Subsidiary (as the case may be), when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
or, in respect of amounts other than principal, three Business Days, if later;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

(e) Sears shall fail to pay any principal of or premium or interest on any Debt
that is outstanding in a principal amount of at least $100,000,000 in the
aggregate of Sears, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt or, in respect of amounts
other than principal, three Business Days, if later; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(f) The Borrower or any of its Subsidiaries or Sears shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries or Sears seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Subsidiaries or Sears shall take any corporate action
to authorize any of the actions set forth above in this subsection (f); or

(g) A judgment or order for the payment of money in excess of $10,000,000 shall
be rendered against the Borrower or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(h) (i) Any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire (such right, an "option right"), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of Sears entitled to vote
for members of the board of directors or equivalent governing body of Sears on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Sears cease to be
composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (y) and clause
(z), any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or (iii) Sears shall cease for any reason to own, directly
or indirectly, 100% of the Voting Stock of the Borrower; or

(i) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

(j) Sears shall fail to perform or observe any provision of the Credit Agreement
Support Letter; or

(k) Any provision of the Credit Agreement Support Letter or the Demand Notes
shall for any reason cease to be valid and binding or enforceable against Sears,
or Sears shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

SECTION 7.02. Agent's Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.16 or 2.17, as the case may be, or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Advances then owed to each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the "Indemnified Costs"), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent's
giving of notice of resignation or the Required Lenders' removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, or, if a successor agent has not been appointed within 45 days
after the retiring Agent's giving of notice or resignation, then the Borrower
may appoint a successor Agent, which in any case shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any "Agent" on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

 

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes or the Credit Agreement Support Letter, nor consent to any
departure by the Borrower or Sears therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (a) waive any of the conditions specified in Section 3.01,
(b) except as provided in Section 2.16, increase the Commitments of the Lenders,
(c) reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (f) permit
the release or termination of the support obligations of Sears under the Credit
Agreement Support Letter or (g) amend this Section 8.01; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note.

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or telegraphic
communication) and mailed, telecopied, telegraphed or delivered, if to the
Borrower, at its address at 3711 Kennett Pike, Greenville, Delaware 19807,
Attention: President; if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assumption Agreement or the Assignment
and Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at Two Penns Way, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department; or, as to the Borrower or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent;
provided that notices required to be delivered pursuant to Section 5.01(i)(i),
(ii) and (iv) shall be delivered to the Agent and the Lenders as specified in
Section 8.02(b). All such notices and communications shall, when mailed,
telecopied, telegraphed or emailed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) So long as Citibank is the Agent, materials required to be delivered
pursuant to Section 5.01(i)(i), (ii), (iv) and (vi) shall be delivered to the
Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by email at oploanswebadmin@citigroup.com. The Borrower agrees that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
"Communications") available to the Lenders by posting such notices on
"e-Disclosure" (the "Platform"), the Agent's internet delivery system that is
part of SSB Direct, Global Fixed Income's primary web portal. Although the
primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
"Notice") specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender's e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay promptly all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an "Indemnified Party") from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental Action
relating in any way to the Borrower or any of its Subsidiaries, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party's gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, promptly after notice by such
Lender setting forth in reasonable detail the calculations used to quantify such
amount (with a copy of such notice to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments and Participations. (a) Each Lender may, upon notice
to the Borrower, and if demanded by the Borrower (following a demand by such
Lender pursuant to Section 2.10 or 2.13) upon at least five Business Days'
notice to such Lender and the Agent will, assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender's rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 (unless a
Default has occurred and is continuing, in which case not less than $5,000,000)
or an integral multiple of $1,000,000 in excess thereof unless the Borrower and
the Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,000 payable by the parties to each such assignment, provided, however, that
in the case of each assignment made as a result of a demand by the Borrower,
such recordation fee shall be payable by the Borrower except that no such
recordation fee shall be payable in the case of an assignment made at the
request of the Borrower to an Eligible Assignee that is an existing Lender, and
(vii) any Lender may, without the approval of the Borrower and the Agent, assign
all or a portion of its rights to any of its Affiliates. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.10, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(d) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the "Register"). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and the Note or
Notes held by it); provided, however, that (i) such Lender's obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender in accordance with Section 8.08(b).

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note) in favor of any Federal Reserve Bank in accordance with Regulation
A of the Board of Governors of the Federal Reserve System.

SECTION 8.08. Confidentiality. (a) The Borrower, the Lenders and the Agent
hereby agree that each of the Borrower, the Lenders and the Agent (and each of
their respective, and their respective affiliates', employees, officers,
directors, agents and advisors) is, and has been from the commencement of
discussions with respect to the facility established by this Agreement (the
"Facility"), permitted to disclose to any and all Persons, without limitation of
any kind, the structure and tax aspects (as such terms are used in Internal
Revenue Code Sections 6011, 6111 and 6112 and the regulations promulgated
thereunder) of the Facility, and all materials of any kind (including opinions
or other tax analyses) that are or have been provided to the Borrower, such
Lender or the Agent related to such structure and tax aspects. In this regard,
each of the Borrower, the Lenders and the Agent acknowledges and agrees that its
disclosure of the structure or tax aspects of the Facility is not limited in any
way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding).
Furthermore, each of the Borrower, the Lenders and the Agent acknowledges and
agrees that it does not know or have reason to know that its use or disclosure
of information relating to the structure or tax aspects of the Facility is
limited in any other manner (such as where the Facility is claimed to be
proprietary or exclusive) for the benefit of any other Person. To the extent
that disclosure of the structure or tax aspects of the Facility by the Borrower,
the Agent or the Lenders is limited by any existing agreement between the
Borrower and the Agent or the Lenders, such limitation is agreed to be void ab
initio and such agreement is hereby amended to permit disclosure of the
structure and tax aspects of the Facility as provided in this paragraph (a).

(b) Subject to paragraph (a) of this Section 8.08, neither the Agent nor any
Lender may disclose to any Person any confidential, proprietary or non-public
information of the Borrower furnished to the Agent or the Lenders by the
Borrower (such information being referred to collectively herein as the
"Borrower Information"), except that each of the Agent and each of the Lenders
may disclose Borrower Information (i) to its and its affiliates' employees,
officers, directors, agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 8.08, to any assignee or participant, or any prospective assignee or
participant, (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 8.08 by the Agent or such Lender, or (B) is
or becomes available to the Agent or such Lender on a non-confidential basis
from a source other than the Borrower and (viii) with the consent of the
Borrower.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby irrevocably consents to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 8.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 8.12. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

SEARS ROEBUCK ACCEPTANCE CORP.

By: /s/ Keith E. Trost
     Title: President

CITIBANK, N.A.,
as Agent

By:  /s/ Judith Green
     Title:  Vice President

 

 

 

 

Initial Lenders

                  

  



Commitment

 

$350,000,000.00

CITIBANK, N.A.

 

By:  /s/ Judith Green
   Title: Vice President

 

 

$350,000,000.00

BANK ONE, NA

 

By:  /s/ John Ryan
   Title:  Managing Director

 

 

Documentation Agents

                  



  

$300,000,000.00

BARCLAYS BANK PLC

 

By:  /s/ John Giannone
   Title:  Director

 

 

$225,000,000.00

BANK OF AMERICA, N.A.

 

By:  /s/ Jeffrey H. Susman
   Title:  Managing Director

 

 

Senior Managing Agents

                  



  

$200,000,000.00

MERRILL LYNCH BANK USA

 

By:  /s/ Louis Alder
   Title:  Vice President

 

 

$200,000,000.00

MORGAN STANLEY BANK

 

By:  /s/ Jaap L. Tonckens
   Title:  Vice President

 

 

Managing Agents

                



  

$150,000,000.00

DEUTSCHE BANK AG NEW YORK BRANCH

 

By:  /s/ Thomas A. Foley
   Title: Vice President

 

By:  /s/ William W. McGinty
   Title: Director

 

 

$150,000,000.00

WESTLB AG, NEW YORK BRANCH

 

By:  /s/ Richard J. Pearse
   Title:  Executive Director

 

By:  /s/ Salvatore Battinelli
   Title: Managing Director

 

 

Co-Agents

                   



  

$120,000,000.00

BH FINANCE LLC

 

By:  /s/ Marc D. Hamburg
   Title:  President

 

 

$100,000,000.00

KEYBANK NATIONAL ASSOCIATION

 

By:  /s/ David J. Wechter
   Title:  Vice President

 

 

$100,000,000.00

ROYAL BANK OF CANADA

 

By:  /s/ Scott Umbs
   Title:  Manager

 

 

$100,000,000.00

UBS AG, CAYMAN ISLAND BRANCH

 

By:  /s/ Patricia O'Kicki
   Title:  Director



By:  /s/ Luke Goldsworthy
   Title:  Associate Director

 

 

$100,000,000.00

WACHOVIA BANK, N.A.

 

By:  /s/ Susan T. Vitale
   Title:  Vice President

 

 

$100,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:  /s/ Mary Falck
   Title: Senior Vice President



By:  /s/ Melissa Nachmann
  Title:  Vice President

 

 

$75,000,000.00

BNP PARIBAS

 

By:  /s/ Rosalie Hawley
   Title:  Director



By:  /s/ 
   Title:  Central Region Manager

 

 

$75,000,000.00

CIBC INC.

 

By:  /s/ Dominic J. Sorresso
   Title: Executive Director

 

 

$75,000,000.00

U.S. BANK NATIONAL ASSOCIATION

 

By:  /s/ John Franceschi
   Title: Vice President

 

 

$65,000,000.00

FIFTH THIRD BANK

 

By:  /s/ Christopher Jones
   Title:  Vice President

 

 

$60,000,000.00

STATE STREET BANK AND TRUST COMPANY

 

By:  /s/ Juan G. Sierra
   Title:  Assistant Vice President

 

 

$50,000,000.00

BANCA NAZIONALE DEL LAVORO S.p.A.,
     NEW YORK BRANCH

 

By:  /s/ Francesco Di Mario
   Title:  Vice President

 

By:  /s/ Leonardo Valentini
   Title:  First Vice President

 

 

$50,000,000.00

BANCO POPULAR DE PUERTO RICO,
     NEW YORK BRANCH

 

By:  /s/ Hector J. Gonzalez
   Title:  Vice President

 

 

$50,000,000.00

BMO NESBITT BURNS FINANCING INC.

 

By:  /s/ 
   Title: Managing Director

 

 

$50,000,000.00

THE BANK OF NOVA SCOTIA

 

By:  /s/ V. Gibson
   Title:  Assistant Agent

 

 

$50,000,000.00

BEAR STEARNS CORPORATE LENDING INC.

 

By:  /s/ Keith C. Barnish
   Title:  Executive Vice President

 

 

$50,000,000.00

DRESDNER BANK AG

 

By:  /s/ Deborah Carlson
   Title:  Director

 

 

$50,000,000.00

FLEET NATIONAL BANK

 

By:  /s/ Stephen Garvin
   Title: Managing Director

 

 

$50,000,000.00

NATIONAL CITY BANK

 

By:  /s/ Jeffrey Hawthorne
   Title:  Senior Vice President

 

 

$50,000,000.00

THE NORTHERN TRUST COMPANY

 

By:  /s/ Craig Smith
   Title:  Vice President

 

 

$35,000,000.00

PNC BANK, N.A.

 

By:  Deborah K. Breslof
   Title: Vice President

 

 

$25,000,000.00

THE BANK OF NEW YORK

 

By:  /s/  William M. Barnum
   Title:  Vice President

 

 

$25,000,000.00

FIRST HAWAIIAN BANK

 

By:  /s/ Charles L. Jenkins
   Title:  Vice President/Manager

 

 

$25,000,000.00

THE HUNTINGTON NATIONAL BANK

 

By:  /s/ Pamela LeRose
   Title:  Vice President

 

 

$25,000,000.00

MELLON BANK, N.A.

 

By: /s/ Mark F. johnston
   Title:  Vice President

 

 

$20,000,000.00

M&I MARSHALL & ILSLEY BANK

 

By: /s/ Stephen F. Geimer
   Title:  Senior Vice President

 

By: /s/ Stephen S. Kalmer
   Title:  Vice President

 

 

$3,500,000,000.00

Total of the Commitments

 

 

SCHEDULE I
SEARS ROEBUCK ACCEPTANCE CORP.
364-DAY CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

Name of Initial Lender

Domestic Lending Office

Eurodollar Lending Office

Banca Nazionale del Lavoro S.p.A., New York Branch

25 West 51st Street
New York, NY 10019
Attn: Anna Hernandez
T: 212 314-0679
F: 212 314-0244

25 West 51st Street
New York, NY 10019
Attn: Anna Hernandez
T: 212 314-0679
F: 212 314-0244

Banco Popular de Puerto Rico, New York Branch

9600 Bryn Mawr, 3rd Floor
Rosemont, IL 60018
Attn: Jim Brennan
T: 847 994-5460
F: 847 994-5917

9600 Bryn Mawr, 3rd Floor
Rosemont, IL 60018
Attn: Jim Brennan
T: 847 994-5460
F: 847 994-5917

Bank of America, N.A.

1850 Gateway Blvd.
Concord, CA 94520
Attn: G.K. Lapitan
T: 925 675-8205
F: 888 969-9264

1850 Gateway Blvd.
Concord, CA 94520
Attn: G.K. Lapitan
T: 925 675-8205
F: 888 969-9264

The Bank of New York

One Wall Street
New York, NY 10286
Attn: Diane Burgess
T: 212 635-1311

One Wall Street
New York, NY 10286
Attn: Diane Burgess
T: 212 635-1311

The Bank of Nova Scotia

600 Peachtree Street N.E.
Atlanta Agency, Suite 2700
Atlanta, GA 30308
Attn: Mystro Whatley
T: 404 877-1566
F: 404 888-8998

600 Peachtree Street N.E.
Atlanta Agency, Suite 2700
Atlanta, GA 30308
Attn: Mystro Whatley
T: 404 877-1566
F: 404 888-8998

Bank One, NA

1 Bank One Plaza
Suite IL1-0088
Chicago, IL 60670
Attn: Erica Lowe
T: 312 732-6137
F: 312 732-2715

1 Bank One Plaza
Suite IL1-0088
Chicago, IL 60670
Attn: Erica Lowe
T: 312 732-6137
F: 312 732-2715

Barclays Bank PLC

222 Broadway, 11th Floor
New York, NY 10038
Attn: Jan Becker
T: 212 412-3795
F: 212 412-5306

222 Broadway, 11th Floor
New York, NY 10038
Attn: Jan Becker
T: 212 412-3795
F: 212 412-5306

Bear Stearns Corporate Lending Inc.

383 Madison Avenue
New York, NY 10179
Attn: Gloria Dombrowski
T: 212 272-6043
F: 212 272-4844

383 Madison Avenue
New York, NY 10179
Attn: Gloria Dombrowski
T: 212 272-6043
F: 212 272-4844

BH Finance LLC

1440 Kiewit Plaza
Omaha, NE 68131
Attn: Marg Hamburg
T: 402 346-1400
F: 402 346-3375

1440 Kiewit Plaza
Omaha, NE 68131
Attn: Marg Hamburg
T: 402 346-1400
F: 402 346-3375

 

BMO Nesbitt Burns Financing Inc.

115 S. LaSalle Street
Chicago, IL 60603
Attn: Ellen Dancer

115 S. LaSalle Street
Chicago, IL 60603
Attn: Ellen Dancer

BNP Paribas

919 Third Avenue, 3rd Floor
New York, NY 10022
Attn: Naomi Lehrer
T: 212 471-6626
F: 212 471-6695

919 Third Avenue, 3rd Floor
New York, NY 10022
Attn: Naomi Lehrer
T: 212 471-6626
F: 212 471-6695

CIBC Inc.

2727 Paces Ferry Road, Suite 120
2 Paces West, Building 2
Atlanta, GA 30339
Attn: Clare Coyne
T: 770 319-4836
F: 770 319-4950

2727 Paces Ferry Road, Suite 120
2 Paces West, Building 2
Atlanta, GA 30339
Attn: Clare Coyne
T: 770 319-4836
F: 770 319-4950

Citibank, N.A.

Two Penns Way
New Castle, DE 19720
Attn:
T:
F:

Two Penns Way
New Castle, DE 19720
Attn:
T:
F:

Deutsche Bank AG New York Branch

90 Hudson Street
Mailstop JCY05-0511
Jersey City, NJ 07302
Attn: Carmen Melendez
T: 201 593-2224
F: 201 593-2313

90 Hudson Street
Mailstop JCY05-0511
Jersey City, NJ 07302
Attn: Carmen Melendez
T: 201 593-2224
F: 201 593-2313

Dresdner Bank AG

1301 Avenue of the Americas
New York, NY 10019
Attn: Laverne Small
T: 212 429-2511
F: 212 429-2130

1301 Avenue of the Americas
New York, NY 10019
Attn: Laverne Small
T: 212 429-2511
F: 212 429-2130

Fifth Third Bank

1701 Golf Road
GRLM7B
Rolling Meadows, IL 60008
Attn: Kim Coons
T: 847 354-7126
F: 847 354-7130

1701 Golf Road
GRLM7B
Rolling Meadows, IL 60008
Attn: Kim Coons
T: 847 354-7126
F: 847 354-7130

First Hawaiian Bank

999 Bishop Street, 8th Floor
Honolulu, HI 96813
Attn: Charles Jenkins
T: 808 525-6289
F: 808 525-6372

999 Bishop Street, 8th Floor
Honolulu, HI 96813
Attn: Charles Jenkins
T: 808 525-6289
F: 808 525-6372

Fleet National Bank

The Huntington National Bank

7450 Huntington Park Drive
Suite 305
Columbus, OH 43235
Attn: Kristina Brakefield
T: 614 480-2881
F: 614 480-2249

7450 Huntington Park Drive
Suite 305
Columbus, OH 43235
Attn: Kristina Brakefield
T: 614 480-2881
F: 614 480-2249

Keybank National Association

127 Public Square
Cleveland, OH 44114
Attn: Laura Binkley
T: 216 689-4448
F: 216 689-4981

127 Public Square
Cleveland, OH 44114
Attn: Laura Binkley
T: 216 689-4448
F: 216 689-4981

 

M&I Marshall & Ilsley Bank

401 North Executive Drive
Brookfield, WI
Attn: Nenita Yumang
T: 262 938-8675
F: 262 938-8684

401 North Executive Drive
Brookfield, WI
Attn: Nenita Yumang
T: 262 938-8675
F: 262 938-8684

Mellon Bank, N.A.

525 William Penn Place
Room 1203
Pittsburgh, PA 15259
Attn: Richard Bouchard
T: 412 234-5767
F: 412 209-6124

525 William Penn Place
Room 1203
Pittsburgh, PA 15259
Attn: Richard Bouchard
T: 412 234-5767
F: 412 209-6124

Merrill Lynch Bank USA

15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Attn: Derek Befus
T: 801 526-6814
F: 801 531-7470

15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Attn: Derek Befus
T: 801 526-6814
F: 801 531-7470

Morgan Stanley Bank

1633 Broadway
New York, NY 10019
Attn: Larry Benison
T: 212 537-1384
F: 212 537-1867

1633 Broadway
New York, NY 10019
Attn: Larry Benison
T: 212 537-1384
F: 212 537-1867

National City Bank

155 East Broad Street
Columbus, OH 43251
Attn: Vicki Niemela
T: 614 463-7133
F: 614 463-8572

155 East Broad Street
Columbus, OH 43251
Attn: Vicki Niemela
T: 614 463-7133
F: 614 463-8572

The Northern Trust Company

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566

PNC Bank, N.A.

500 First Avenue
Pittsburgh, PA 15219
Attn: Jack Caracciolo
T: 412 768-9973
F: 412 768-4586

500 First Avenue
Pittsburgh, PA 15219
Attn: Jack Caracciolo
T: 412 768-9973
F: 412 768-4586

Royal Bank of Canada

One Liberty Plaza, 3rd Floor
New York, NY 10006
Attn: Manager, Loans Administration
T: 212 428-6322
F: 212 428-2372

One Liberty Plaza, 3rd Floor
New York, NY 10006
Attn: Manager, Loans Administration
T: 212 428-6322
F: 212 428-2372

State Street Bank and Trust Company

Lafayette Corporate Center
2 Avenue de Lafayette
Boston, MA 02111
Attn: Lauren Molloy
T: 617 662-2348
F: 617 662-2323

Lafayette Corporate Center
2 Avenue de Lafayette
Boston, MA 02111
Attn: Lauren Molloy
T: 617 662-2348
F: 617 662-2323

UBS AG, Cayman Island Branch

677 Washington Blvd.
Stamford, CT. 06901
Attn: Deborah Porter
T: 203 719-6391
F: 203 719-3888

677 Washington Blvd.
Stamford, CT. 06901
Attn: Deborah Porter
T: 203 719-6391
F: 203 719-3888

 

U.S. Bank National Association

400 City Center
Oshkosh, WI 54901
Attn: Connie Sweeney
T: 920 237-7604
F: 920 237-7993

400 City Center
Oshkosh, WI 54901
Attn: Connie Sweeney
T: 920 237-7604
F: 920 237-7993

Wachovia Bank, N.A.

201 S. College Street, CP-9
Charlotte, NC 28288
Attn: Cynthia Rawson
T: 704 374-4425
F: 704 374-2802

201 S. College Street, CP-9
Charlotte, NC 28288
Attn: Cynthia Rawson
T: 704 374-4425
F: 704 374-2802

Wells Fargo Bank, National Association

201 Third Street, MAC 0187081
San Francisco, Ca 94103
Attn: Ginnie Padgett
T: 415 477-5374
F: 415 979-0675

201 Third Street, MAC 0187081
San Francisco, Ca 94103
Attn: Ginnie Padgett
T: 415 477-5374
F: 415 979-0675

WestLB AG, New York Branch

1211 Avenue of the Americas
25th Floor
New York, NY 10036
Attn: Yolette Salnave
T: 212 852-5994
F: 212 302-7946

1211 Avenue of the Americas
25th Floor
New York, NY 10036
Attn: Yolette Salnave
T: 212 852-5994
F: 212 302-7946

--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

Disclosed Litigation

 

 

None

--------------------------------------------------------------------------------

 

SCHEDULE 5.02(a)

Liens Existing on the Effective Date

 

 

 

None

--------------------------------------------------------------------------------

 

 

EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$_______________

Dated: _______________, 200_

 

FOR VALUE RECEIVED, the undersigned, SEARS ROEBUCK ACCEPTANCE CORP., a Delaware
corporation (the "Borrower"), HEREBY PROMISES TO PAY to the order of
_________________________ (the "Lender") for the account of its Applicable
Lending Office on the later of] the Termination Date and the date designated
pursuant to Section 2.05 of the Credit Agreement (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender's
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the 364-Day Credit
Agreement dated as of February 24, 2003 among the Borrower, the Lender and
certain other lenders parties thereto, Bank One, NA, as syndication agent,
Barclays Bank PLC and Bank of America, N.A., as documentation agents, Salomon
Smith Barney Inc. and Banc One Capital Markets, Inc., as joint lead arrangers
and joint bookrunners, and Citibank, N.A. as Agent for the Lender and such other
lenders (as amended or modified from time to time, the "Credit Agreement"; the
terms defined therein being used herein as therein defined) outstanding on such
date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

SEARS ROEBUCK ACCEPTANCE CORP.

By  __________________________
    Title:

ADVANCES AND PAYMENTS OF PRINCIPAL

--------------------------------------------------------------------------------


Date


Amount of
Advance

Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance


Notation
Made By

                                                                               
                                                                               
                                                                               
         

--------------------------------------------------------------------------------

 

EXHIBIT B - FORM OF NOTICE OF
BORROWING

Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, Sears Roebuck Acceptance Corp., refers to the 364-Day Credit
Agreement, dated as of February 24, 2003 (as amended or modified from time to
time, the "Credit Agreement", the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto, Bank
One, NA, as syndication agent, Barclays Bank PLC and Bank of America, N.A., as
documentation agents, Salomon Smith Barney Inc. and Banc One Capital Markets,
Inc., as joint lead arrangers and joint bookrunners, and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the "Proposed Borrowing") as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is _______________, 200_.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $_______________.

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is _____ month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

Very truly yours,

SEARS ROEBUCK ACCEPTANCE CORP.

By  __________________________
     Title:.

--------------------------------------------------------------------------------

 

EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the 364-Day Credit Agreement dated as of February 24, 2003
(as amended or modified from time to time, the "Credit Agreement") among Sears
Roebuck Acceptance Corp., a Delaware corporation (the "Borrower"), the Lenders
(as defined in the Credit Agreement), Bank One, NA, as syndication agent,
Barclays Bank PLC and Bank of America, N.A., as documentation agents, Salomon
Smith Barney Inc. and Banc One Capital Markets, Inc., as joint lead arrangers
and joint bookrunners, and Citibank, N.A., as agent for the Lenders (the
"Agent"). Terms defined in the Credit Agreement are used herein with the same
meaning.

The "Assignor" and the "Assignee" referred to on Schedule I hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee's Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note held by the Assignor and requests that the Agent exchange
such Note for a new Note payable to the order of the Assignee in an amount equal
to the Commitment assumed by the Assignee pursuant hereto or new Notes payable
to the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the "Effective Date") shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

--------------------------------------------------------------------------------

 

Schedule 1
to
Assignment and Acceptance

Percentage interest assigned:

_____%

Assignee's Commitment:

$______

Aggregate outstanding principal amount of Advances assigned:

$______

Principal amount of Note payable to Assignee:

$______

Principal amount of Note payable to Assignor:

$______

Effective Date

*: _______________, 200_  

[NAME OF ASSIGNOR], as Assignor

By __________________________
Title:

Dated: _______________, 200_

[NAME OF ASSIGNEE], as Assignee

By __________________________
Title:

Dated: _______________, 200_

Domestic Lending Office:
[Address]

Eurodollar Lending Office:
[Address]

Accepted [and Approved]

** this
__________ day of _______________, 200_

CITIBANK, N.A., as Agent

By  ___________________________
    Title:

[Approved this __________ day
of _______________, 200_

SEARS ROEBUCK ACCEPTANCE CORP.

By  ___________________________
     Title:

--------------------------------------------------------------------------------

 

EXHIBIT D-1 - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

 

February 24, 2003

To each of the Lenders parties
to the 364-Day Credit Agreement dated
as of February 24, 2003
among Sears Roebuck Acceptance Corp.,
said Lenders and Citibank, N.A.,
as Agent for said Lenders, and to
Citibank, N.A., as Agent



Ladies and Gentlemen:

I am the Vice President - Deputy General Counsel and Acting General Counsel of
Sears, Roebuck and Co. ("Sears"). The Sears Law Department, under my
supervision, has acted as counsel to Sears Roebuck Acceptance Corp. ("SRAC") in
connection with the 364-Day Credit Agreement, dated as of February 24, 2003 (the
"Credit Agreement"), among Sears Roebuck Acceptance Corp. ("SRAC"), the Lenders
parties thereto, Bank One, NA, as syndication agent, Barclays Bank PLC and Bank
of America, N.A., as documentation agents, Salomon Smith Barney Inc. and Banc
One Capital Markets, Inc., as joint lead arrangers and joint bookrunners, and
Citibank, N.A., as Agent for said Lenders. This opinion is rendered to you
pursuant to Section 3.01(h)(v) of the Credit Agreement. All terms not otherwise
defined herein have the meanings ascribed to them in the Credit Agreement.

I have made such legal and factual examinations and inquiries, including an
examination of originals or copies certified or otherwise identified to my
satisfaction of such documents, corporate records and other instruments, as I
have deemed necessary or appropriate for the purposes of this opinion. In that
connection, we have examined:

 1. The Credit Agreement.

 2. The documents furnished by SRAC pursuant to Article III of the Credit
    Agreement.

 3. The Certificate of Incorporation of SRAC and all amendments thereto.

 4. The By-Laws of SRAC and all amendments thereto.

 5. A certificate of the Secretary of State of Delaware, dated February __,
    2003, attesting to the continued corporate existence and good standing of
    SRAC in that State.

I have also obtained and relied upon, to the extent I deem appropriate,
certificates of officers and other executives of SRAC and of public officials as
to factual matters. I call your attention to the fact that, in rendering my
opinion, I am expressing my views only as to the laws of the State of Illinois,
the General Corporation Law of the State of Delaware and the federal statutes of
the United States of America.

On the basis of the foregoing and in reliance thereon, I am of the opinion that,
as of the date hereof:

 1. SRAC has been duly incorporated and is validly existing as a corporation in
    good standing under the laws of the State of Delaware.

 2. The execution, delivery and performance by SRAC of the Credit Agreement and
    the Notes, and the consummation of the transactions contemplated thereby,
    are within SRAC's corporate powers and have been duly authorized by all
    necessary corporate action. The Credit Agreement and the Notes have been
    duly executed and delivered on behalf of SRAC.

 3. The execution and delivery of the Notes and the compliance by SRAC with all
    of the provisions of the Notes and the Credit Agreement will not (a)
    conflict with or result in any breach which would constitute a default
    under, or result in the creation or imposition of any lien, charge or
    encumbrance upon any of the property or assets of SRAC, material to SRAC,
    pursuant to the terms of any indenture, loan agreement or other agreement or
    instrument for borrowed money to which SRAC is a party or by which SRAC may
    be bound or to which any of the property or assets of SRAC, material to
    SRAC, is subject, (b) result in any violation of the provisions of the
    Certificate of Incorporation, as amended, or the By-Laws, as amended, of
    SRAC or (c) result in any material violation of any statute or any order,
    rule or regulation applicable to SRAC of any court or any federal, state or
    other regulatory authority or other governmental body having jurisdiction
    over SRAC.

 4. No authorization, approval or other action by, and no notice to or filing
    with, any governmental authority or regulatory body or any other third party
    is required for the due execution, delivery and performance by SRAC of the
    Credit Agreement and the Notes.

 5. I do not know of any pending legal or governmental proceeding (i) required
    to be described in SRAC's 2001 Form 10-K or in the Quarterly Reports on Form
    10-Q of SRAC filed with the Commission pursuant to the Exchange Act
    subsequent thereto, which are not described as required or (ii) which would
    be required to be described in a Quarterly Report on Form 10-Q filed by SRAC
    if such filing were made on the date hereof. To the best of my knowledge,
    there are no pending legal or governmental proceedings against SRAC that
    purport to affect the legality, validity, binding effect or enforceability
    of the Credit Agreement or any of the Notes or the consummation of the
    transactions contemplated thereby.

In rendering my opinion, I have assumed that each party to the Credit Agreement
(other than SRAC) has the requisite corporate power and authority to execute and
deliver the Credit Agreement and to perform its obligations under the Credit
Agreement, that the Credit Agreement has been duly authorized, executed and
delivered by the parties thereto (other than SRAC) and that the signatures
(other than those on behalf of SRAC) on all documents examined by me are
genuine, assumptions which I have not independently verified.

This opinion is furnished by me as counsel for SRAC to each of you and is solely
for your benefit and is not to be otherwise used, circulated or relied upon
without my express written consent. Notwithstanding the foregoing, a copy of
this opinion letter may be delivered by any of you to any Person that becomes a
Lender in accordance with the provisions of the Credit Agreement. Any such
Lender may rely on the opinion expressed above as if this opinion letter were
addressed and delivered to such Lender on the date hereof.

Very truly yours,

--------------------------------------------------------------------------------

 

EXHIBIT D-2 - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

 

February 24, 2003

To each of the Lender parties
to the 364 Day Credit Agreement
dated as of February 24, 2003 among
Sears Roebuck Acceptance Corp.,
said Lenders and Citibank, N.A.,
as Agent for said Lenders
and to Citibank, N.A., as Agent

Re: Sears Roebuck Acceptance Corp.

Ladies and Gentlemen:

We have acted as special counsel to Sears Roebuck Acceptance Corp., a Delaware
corporation (the "Company"), in connection with the preparation, execution and
delivery of the 364 Day Credit Agreement dated as of February 24, 2003 (the
"Credit Agreement"), among the Company the Lenders parties thereto, Bank One,
N.A., as syndication agent, Baclays Bank PLC and Bank of America, N.A., as
documentation agents, Salomon Smith Barney, Inc. and Banc One Capital Markets,
Inc., as joint lead arrangers and joint bookrunners, and Citibank, N.A., as
Agent for said Lenders and certain other agreements, instruments and documents
related to the Credit Agreement. This opinion is being delivered pursuant to
Section 3.01(h)(iv) of the Credit Agreement. Terms used herein and defined in
the Credit Agreement, but not otherwise defined herein, shall have the same
meanings herein as ascribed thereto in the Credit Agreement.

In rendering the opinions set forth herein, we have examined such certificates
of public officials, certificates of officers of the Company and copies
certified to our satisfaction of corporate documents and records of the Company,
and have made such other investigations, as we have deemed relevant and
necessary as a basis for such opinions. As to questions of fact material to the
opinions set forth herein, we have relied, to the extent we have deemed reliance
appropriate, without independent investigation, upon said certificates of public
officials and of officers of the Company and representations and warranties of
the Company in the Transaction Agreements (hereinafter defined).

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

 a. the Credit Agreement;

 b. documents furnished pursuant to Article III of the Credit Agreement, and

 c. other documents as we have deemed necessary or appropriate as a basis for
    the opinions set forth below herein.

The Credit Agreement and the Notes shall hereinafter be referred to collectively
as the "Transaction Agreements." "Applicable Laws" shall mean those laws, rules
and regulations of the State of New York, the General Corporation Law of the
State of Delaware, as amended, and the laws, rules and regulations of the United
States of America. "Governmental Approval" means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
Governmental Agency pursuant to an Applicable Law.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

>   (1)    The Credit Agreement is, and after giving effect to the initial
> Borrowing, the Notes will be 
>            legal, valid and binding obligations enforceable against the
> Company in accordance with their respective
>            terms under Applicable Laws.

Our opinions are subject to the following assumptions and qualifications:

 1. Members of our firm are admitted to the bar of the State of New York. We
    express no opinion as to the laws of any jurisdiction other than (i) the
    laws of the State of New York, (ii) the General Corporation Law of the State
    of Delaware, as amended and (iii) laws of the United States of America. In
    addition, we express no opinion herein concerning any statutes, ordinances,
    administrative decisions, rules or regulations of any county, town,
    municipality or special political subdivision (whether created or enabled
    through legislative action at the federal, state or regional level).

 2. We have assumed the accuracy and completeness of all documents and records
    that we have reviewed; the legal capacity of natural persons; the
    authenticity of all records, documents and instruments submitted to us as
    originals; the conformity to original records, documents and instruments of
    all records, documents and instruments submitted to us as certified or
    photostatic copies; and the authenticity of the originals of such copies. We
    have assumed the genuineness of all signatures (other than those of the
    Company).

 3. We have assumed each of the Transaction Agreements constitute the legal,
    valid and binding obligation of each party other than the Company (the
    "Other Parties") to each Transaction Agreement, enforceable against such
    Other Parties in accordance with its terms, each of the Other Parties has
    complied with all legal requirements that are applicable to it that (i)
    affect the transactions described in the Transaction Agreements or are
    necessary to make the Transaction Agreements enforceable against it, or (ii)
    pertain to its status as such status relates to its rights to enforce the
    Transaction Agreements against the Company.

 4. We have assumed that (i) the Company is duly organized, validly existing and
    in good standing under the laws of the State of Delaware and each other
    jurisdiction where the nature of its business or properties requires its
    qualification to do business, (ii) the execution, delivery and performance
    of the Transaction Agreements are within the Company's corporate powers and
    have been duly authorized by all necessary corporate action and (iii) all
    Governmental Approvals have been obtained.

 5. We have assumed that: (i) the conduct of the parties to the Transaction
    Agreements complies with any requirement of good faith, fair dealing and
    conscionability; (ii) there has not been any mutual mistake of fact or
    misunderstanding, fraud, duress or undue influence; and (iii) all statutes,
    judicial and administrative decisions, and rules and regulations of
    governmental agencies applicable to our opinions are generally available to
    lawyers practicing in New York and are in a format that makes legal research
    feasible assuming the use of research technology generally available to and
    utilized by large, national law firms headquartered in New York, New York.

 6. Our opinions are subject to the effect of (i) laws relating to bankruptcy,
    reorganization, insolvency, receivership, moratorium, fraudulent conveyance,
    or other similar laws now or hereafter in effect relating to or limiting
    creditors rights generally, (ii) the application of general principles of
    equity (regardless of whether such enforceability is considered in a
    proceeding in equity or at law), and (iii) the availability of specific
    performance, injunctive relief, or any other equitable remedy being subject
    to the discretion of a court of competent jurisdiction.

 7. We express no opinion as to Section (i) 2.13 of the Credit Agreement insofar
    as it provides that any Lender purchasing a participation from another
    Lender pursuant thereto may exercise setoff or similar rights with respect
    to such participation and (ii) the effect of the law of any jurisdiction
    other than the State of New York wherein any Lender may be located or
    wherein enforcement of the Credit Agreement or the Notes may be sought that
    limits the rates of interest legally chargeable or collectible.

 8. No opinion is given with respect to the effect of any (i) federal or state
    securities laws or regulations, (ii) antitrust or unfair competition laws or
    regulations, (iii) pension or employment benefit laws or regulations or (iv)
    construction, environmental, subdivision, zoning, health, safety or land use
    laws or regulations.

This opinion is being furnished to you as of the date hereof and we assume no
obligation to advise you of changes that may hereafter be brought to our
attention. This opinion is being furnished only to you in connection with the
Transaction Agreements and is solely for your benefit and is not to be used,
circulated, quoted or otherwise referred to for any other purpose or relied upon
by any other person or entity for any purpose without our prior written consent;
provided, that each assignee of a Lender under the Credit Agreement pursuant to

Section 8.07 thereof may rely on this opinion with the same effect as if it were
originally addressed to such assignee as of the date hereof.

> > > > > > Very truly yours,
> > > > > > 
> > > > > > KATTEN MUCHIN ZAVIS ROSENMAN

--------------------------------------------------------------------------------

 

EXHIBIT E - TERMS OF
SUBORDINATION

TERMS OF SUBORDINATION

*



SECTION 1. Subordination to Superior Debt. The Borrower and the lender of the
SRAC Subordinated Debt (the "Lender") agree for the benefit of the holders of
the Superior Debt that the SRAC Subordinated Debt shall, to the extent
hereinafter set forth, be subordinate and junior in right of payment to all
Superior Debt of the Borrower.

SECTION 2. Borrower Not to Make Payments hereunder in Certain Circumstances. (a)
Upon the maturity of all or any part of the Superior Debt by lapse of time,
acceleration or otherwise, such Superior Debt shall first be paid in full, or
such payment shall be duly provided for in cash or in a manner satisfactory to
the holders of such Superior Debt, before any payment by the Borrower or any
Subsidiary is made on account of the principal of or premium, if any, or
interest on the notes issued hereunder (the "SRAC Subordinated Notes") or to
acquire any of the SRAC Subordinated Notes or on account of any sinking fund for
the SRAC Subordinated Notes.

(b) In the event and during the continuation of any Default (as such term is
defined in the Credit Agreement, provided that any such event or condition that
would become an Event of Default only upon both the giving of notice of such
event or condition by the Agent to the Borrower and the lapse of time shall
constitute such an event or condition for purposes of this Agreement only if the
Agent shall have given such notice to the Borrower) with respect to any Superior
Debt (each such Event of Default or any such event or condition that, with the
giving of notice or the lapse of time, or both, being referred to in this
Agreement as a "Superior Debt Default"), (i) no payment shall be made by the
Borrower or any Subsidiary on or with respect to the principal of, or, premium,
if any, or interest on, the SRAC Subordinated Notes or to acquire any SRAC
Subordinated Notes or on account of any sinking fund for the SRAC Subordinated
Notes unless and until such Superior Debt Default shall have been remedied, nor
shall any such payment be made if after giving effect, as if paid, to such
payment, any Superior Debt Default would exist and (ii) no holder of SRAC
Subordinated Notes shall demand, accept or receive, any direct or indirect
payment (in cash or property or by setoff, exercise of contractual or statutory
rights or otherwise) of or on account of any SRAC Subordinated Notes,
notwithstanding the terms of the SRAC Subordinated Notes or of any agreement or
instrument which governs the SRAC Subordinated Notes, and no such payment shall
be due.

(c) Unless and until all principal of, premium, if any, and interest on, and all
other obligations of the Borrower under, the Superior Debt shall have been paid
in full, no holder of SRAC Subordinated Notes will commence or maintain any
action, suit or any other legal or equitable proceeding against the Borrower, or
join with any creditor in any such proceeding, under any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar law, unless the
holders of Superior Debt shall also join in bringing such proceeding, provided
that this Section 2(c) shall not prohibit a holder of SRAC Subordinated Notes
from filing a proof of claim or otherwise participating in any such proceeding
not commenced by it.

SECTION 3. SRAC Subordinated Notes Subordinated to Prior Payment of all Superior
Debt on Dissolution, Liquidation or Reorganization of Borrower. In the event of
any insolvency or bankruptcy proceedings, and any receivership, liquidation,
reorganization or other similar proceedings in connection therewith, relative to
the Borrower or to its creditors, in their capacity as creditors of the
Borrower, or to substantially all of its property, and in the event of any
proceedings for voluntary liquidation, dissolution or other winding up of the
Borrower, whether or not involving insolvency or bankruptcy, then:

(a) the holders of all Superior Debt shall first be entitled to receive payment
in full of the principal thereof, premium, if any, interest and all other
amounts payable thereon (accruing before and after the commencement of the
proceedings) before the holders of the SRAC Subordinated Notes are entitled to
receive any payment on account of the principal of, premium, if any, or interest
on the SRAC Subordinated Notes; and

(b) all SRAC Subordinated Notes shall forthwith (notwithstanding the terms of
Section 2) become due and payable and any payment or distribution of assets of
the Borrower of any kind or character, whether in cash, property or securities
to which the holders of the SRAC Subordinated Notes would be entitled, but for
the provisions of these Terms of Subordination, shall be paid or distributed by
the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the Agent or any other representative on
behalf of the holders of Superior Debt, to the extent necessary to make payment
in full of all principal, premium, if any, interest and all other amounts
payable on all Superior Debt remaining unpaid, after giving effect to any
concurrent payment or distribution to the holders of the Superior Debt.

SECTION 4. Rights of Holders of Superior Debt; Subrogation. (a) Should any
payment or distribution or security or the proceeds of any thereof be collected
or received by any holder of SRAC Subordinated Notes in respect of the SRAC
Subordinated Notes, and such collection or receipt is prohibited hereunder prior
to the payment in full of the Superior Debt, such holder will forthwith deliver
the same to the Agent for the equal and ratable benefit of the holders of the
Superior Debt in precisely the form received (except for the endorsement or the
assignment of or by such holder where necessary) for application to payment of
all Superior Debt in full, after giving effect to any concurrent payment or
distribution to the holders of Superior Debt and, until so delivered, the same
shall be held in trust by such holder as the property of the holders of the
Superior Debt.

(b) All payments and distributions received by the Agent in respect of the SRAC
Subordinated Notes, to the extent received in or converted into cash, may be
applied by the Agent first to the payment of any and all reasonable
out-of-pocket expenses (including attorney's fees and legal expenses) paid or
incurred by the Agent or such representative in enforcing the provisions hereof
or in endeavoring to collect or realize upon the SRAC Subordinated Notes or any
security therefor, and any balance thereof shall, solely as between any holder
of the SRAC Subordinated Notes, on the one hand, and the holders of the Superior
Debt, on the other hand, be applied by the Agent in such order of application as
the Agent may from time to time select, toward the payment of the Superior Debt
remaining unpaid.

(c) No holder of SRAC Subordinated Notes shall be subrogated to the rights of
the holders of the Superior Debt to receive payments or distributions of assets
of the Borrower until all amounts payable with respect to the Superior Debt
shall be paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of the Superior Debt of any cash, property or
securities to which any holder of SRAC Subordinated Notes would be entitled
except for these provisions shall, as between the Borrower, its creditors other
than the holders of the Superior Debt, and such holders of SRAC Subordinated
Notes, be deemed to be a payment by the Borrower to or on account of the
Superior Debt. The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of holders of SRAC Subordinated
Notes, on the one hand, and the holders of the Superior Debt, on the other hand.

(d) Subject to the payment in full of all Superior Debt, the holders of the SRAC
Subordinated Notes shall be subrogated (equally and ratably with the holders of
all subordinated indebtedness of the Borrower which, by its terms, is not
superior in right of payment to the SRAC Subordinated Notes, and ranks on a
parity with the SRAC Subordinated Notes) to the rights of the holders of
Superior Debt to receive payments or distributions of cash, property or
securities of the Borrower applicable to the Superior Debt until all amounts
owing on the SRAC Subordinated Notes shall be paid in full. For purposes of such
subrogation, no payments or distributions to the holders of the SRAC
Subordinated Notes of cash, property, securities or other assets by virtue of
the subrogation herein provided which otherwise would have been made to the
holders of the Superior Debt shall, as between the Borrower, its creditors other
than the holders of Superior Debt and the holders of the SRAC Subordinated
Notes, be deemed to be a payment to or on account of the SRAC Subordinated
Notes. The holders of SRAC Subordinated Notes agree that, in the event that all
or any part of any payment made on account of the Superior Debt is recovered
from the holders of Superior Debt as a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law, any payment or
distribution received by the holders of SRAC Subordinated Notes on account of
the SRAC Subordinated Notes at any time after the date of the payment so
recovered, whether pursuant to the right of subrogation provided for in this
Section 4(d) or otherwise, shall be deemed to have been received by such holders
of SRAC Subordinated Notes in trust as the property of the holders of the
Superior Debt and such holders shall forthwith deliver the same to the Agent for
the equal and ratable benefit of the holders of the Superior Debt for
application to payment of all Superior Debt in full.

SECTION 5. Renewals, Extensions and Increases of Superior Debt. Each holder of
SRAC Subordinated Notes by his acceptance thereof thereby waives any and all
notice of renewal, extension, accrual or increase in the amount of any of the
Superior Debt, present or future, and agrees and consents that without notice to
or assent by any holder or holders of the SRAC Subordinated Notes:

(i) the obligation and liabilities of the Borrower or any other party or parties
for or upon the Superior Debt (or any promissory note, security document or
guaranty evidencing or securing the same) may, from time to time, in whole or in
part, be renewed, extended, increased, modified, amended, accelerated,
compromised, supplemented, terminated, sold, exchanged, waived or released;

(ii) the Agent or any other representative acting on behalf of the holders of
the Superior Debt and the holders of the Superior Debt may exercise or refrain
from exercising any right, remedy or power granted by or in connection with any
agreements relating to the Superior Debt; and

(iii) any balance or balances of funds with any holders of the Superior Debt at
any time standing to the credit of the Borrower may, from time to time, in whole
or in part, be surrendered or released;

all as the Agent or any other representative or representatives acting on behalf
of the holders of the Superior Debt and the holders of the Superior Debt may
deem advisable and all without impairing, abridging, diminishing, releasing or
affecting the subordination of the SRAC Subordinated Notes to the Superior Debt
provided for herein.

SECTION 6. Obligation of Borrower Unconditional. Nothing contained in these
Terms of Subordination or in the SRAC Subordinated Notes is intended to or shall
impair, as between the Borrower, its creditors other than the holders of the
Superior Debt, and the holders of the SRAC Subordinated Notes, the obligation of
the Borrower, which is absolute and unconditional, to pay to the holders of the
SRAC Subordinated Notes the principal of, premium, if any, and interest on the
SRAC Subordinated Notes, as and when the same shall become due and payable
(except as provided in Section 2), by lapse of time, acceleration or otherwise,
in accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the SRAC Subordinated Notes and other creditors of the
Borrower other than the holders of the Superior Debt, nor shall anything herein
or therein prevent the trustee or the holder of any SRAC Subordinated Notes (i)
from taking all appropriate actions to preserve its rights under the SRAC
Subordinated Notes not inconsistent with the rights of the holders of the
Superior Debt under these Terms of Subordination, or (ii) from exercising all
remedies otherwise permitted by applicable law upon default under the SRAC
Subordinated Notes, subject to the rights, if any, of the holders of the
Superior Debt under Section 2 of these Terms of Subordination and in respect of
cash, property or securities of the Borrower otherwise payable or delivered to
such holders of SRAC Subordinated Notes upon the exercise of any such remedy.

SECTION 7. Miscellaneous. Each holder of SRAC Subordinated Notes by its
acceptance thereof thereby acknowledges and agrees that the holders of the
Superior Debt have relied upon and will continue to rely upon the subordination
provided for herein in entering into the agreements relating to Superior Debt
and in extending credit to the Borrower pursuant thereto.

(b) No present or future holder of Superior Debt shall be prejudiced in his
right to enforce the subordination contained herein in accordance with the terms
hereof by any act or failure to act on the part of the Borrower or any holder of
the SRAC Subordinated Notes. The subordination provisions contained herein are
for the benefit of the holders of the Superior Debt from time to time and, so
long as Superior Debt is outstanding under any agreement, may not be rescinded,
cancelled or modified in any way without the prior written consent thereto of
all holders of Superior Debt.

(c) The subordination provisions hereof shall be binding upon any holder of the
SRAC Subordinated Notes and upon the heirs, legal representatives, successors
and assigns of any holder of the SRAC Subordinated Notes; and, to the extent
that any holder of the SRAC Subordinated Notes is either a partnership or a
corporation, all references herein to any holder of the SRAC Subordinated Notes
shall be deemed to include any successor or successors, whether immediate or
remote, to such partnership or corporation.

(d) These Terms of Subordination shall be construed in accordance with and
governed by the laws of the State of New York.

--------------------------------------------------------------------------------

 

EXECUTION COPY

U.S. $3,500,000,000

364-DAY CREDIT AGREEMENT

Dated as of February 24, 2003

Among

SEARS ROEBUCK ACCEPTANCE CORP.


as Borrower



and

THE INITIAL LENDERS NAMED HEREIN


as Initial Lenders



and

BANK ONE, NA


as Syndication Agent



and

BARCLAYS BANK PLC

and

BANK OF AMERICA, N.A.


as Documentation Agents



and

SALOMON SMITH BARNEY INC.

and

BANC ONE CAPITAL MARKETS, INC.


as Joint Lead Arrangers and Joint Bookrunners



and

CITIBANK, N.A.


as Administrative Agent



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

     

SECTION 1.01. Certain Defined Terms

1  

SECTION 1.02. Computation of Time Periods

10  

SECTION 1.03. Accounting Terms

10

ARTICLE II

 

SECTION 2.01. The Advances

11  

SECTION 2.02. Making the Advances

11  

SECTION 2.03. Fees

12  

SECTION 2.04. Termination or Reduction of the Commitments

12  

SECTION 2.05. Repayment of Advances

12  

SECTION 2.06. Interest on Advances

12  

SECTION 2.07. Interest Rate Determination

13  

SECTION 2.08. Optional Conversion of Advances

14  

SECTION 2.09. Prepayments of Advances

14  

SECTION 2.10. Increased Costs

14  

SECTION 2.11. Illegality

14  

SECTION 2.12. Payments and Computations

15  

SECTION 2.13. Taxes

15  

SECTION 2.14. Sharing of Payments, Etc.

17  

SECTION 2.15. Use of Proceeds

17  

SECTION 2.16. Increase in the Aggregate Commitments

17  

SECTION 2.17. Extension of Termination Date

18

ARTICLE III

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

20  

SECTION 3.02. Conditions Precedent to Each Borrowing and Extension Date.

21  

SECTION 3.03. Determinations Under Section 3.01

22

ARTICLE IV

 

SECTION 4.01. Representations and Warranties of the Borrower

22

ARTICLE V

 

SECTION 5.01. Affirmative Covenants

23  

SECTION 5.02. Negative Covenants

25  

SECTION 5.03. Financial Covenants

26

ARTICLE VI

 

SECTION 6.01. Events of Default

27

ARTICLE VII

 

SECTION 7.01. Authorization and Action

29  

SECTION 7.02. Agent's Reliance, Etc.

29  

SECTION 7.03. Citibank and Affiliates

29  

SECTION 7.04. Lender Credit Decision

30  

SECTION 7.05. Indemnification

30  

SECTION 7.06. Successor Agent

30  

SECTION 7.07. Other Agents

30

ARTICLE VIII

 

SECTION 8.01. Amendments, Etc.

31  

SECTION 8.02. Notices, Etc.

31  

SECTION 8.03. No Waiver; Remedies

32  

SECTION 8.04. Costs and Expenses

32  

SECTION 8.05. Right of Set-off

33  

SECTION 8.06. Binding Effect

33  

SECTION 8.07. Assignments and Participations

33  

SECTION 8.08. Confidentiality

35  

SECTION 8.09. Governing Law

35  

SECTION 8.10. Execution in Counterparts

35  

SECTION 8.11. Jurisdiction, Etc.

36  

SECTION 8.12. Waiver of Jury Trial

36

 

 

Schedules

Schedule I - List of Applicable Lending Offices

Schedule 3.01(b) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

Exhibits

Exhibit A

-

Form of Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D-1

-

Form of Opinion of Counsel for the Borrower (Sears Law Department)

Exhibit D-2

-

Form of Opinion of Counsel for the Borrower (Katten Muchin Zavis Rosenman)

Exhibit E

-

Terms of Subordination